DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 1/19/2021 have been entered.  In the amendment, claims 5, 7, and 11 have been amended. 

Allowable Subject Matter
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a seismic system, comprising: a seismic source configured to generate a first seismic signal and a second seismic signal in a formation adjacent the seismic source; a first downhole sensing device disposed in a first borehole configured to detect the first seismic signal and the second seismic signal in the formation; and a first surface acquisition system in communication with the first downhole sensing device, wherein the first surface acquisition system is configured to: determine a first reference transit time based at least in part on detection of the first seismic signal by the first downhole sensing device; determine a first subsequent transit time based at least in part on detection of the second seismic signal by the first downhole sensing device; and determine whether a synchronization variation is expected to be present based at least in part on the first reference transit time and the first subsequent transit time; wherein the seismic system is configured to determine whether an anticipated synchronization variation is occurring at the surface, downhole, or both, via one or more processors based on time-stamping the first and second seismic signals in the first surface acquisition system and in the first downhole sensing device. 
Claim 7 recites a method of performing a seismic operation, comprising: generating a first seismic signal and a second seismic signal in a formation adjacent a seismic source; detecting the first seismic signal and the second seismic signal in the formation with a first downhole sensing device, the first downhole sensing device in communication with a first surface acquisition system; determining a first reference transit time based at least in part on detection of the first seismic signal; determining a first subsequent transit time based at least in part on detection of the second seismic signal; determining whether a synchronization variation is expected to be present based at least in part on the first reference transit time and the first subsequent transit time; and determining whether an anticipated synchronization variation is occurring at the surface, downhole, or both, via one or more processors based on time-stamping the first and second seismic signals in the first surface acquisition system and in the first downhole sensing device. 
The claimed limitations 
as recited in combination in independent claim 1, in particular 
wherein the seismic system is configured to determine whether an anticipated synchronization variation is occurring at the surface, downhole, or both, via one or more processors based on time-stamping the first and second seismic signals in the first surface acquisition system and in the first downhole sensing device 
and 
as recited in combination in independent claim 7, in particular 
determining whether an anticipated synchronization variation is occurring at the surface, downhole, or both, via one or more processors based on time-stamping the first and second seismic signals in the first surface acquisition system and in the first downhole sensing device 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Collins et al. (US 6,912,465) teaches 
a seismic system, comprising: a seismic source configured to generate a first seismic signal and a second seismic signal in a formation adjacent the seismic source; a first downhole sensing device disposed in a first borehole configured to detect the first seismic signal and the second seismic signal in the formation; and a first surface acquisition system in communication with the first downhole sensing device, wherein the first surface acquisition system is configured to: determine a first reference transit time based at least in part on detection of the first seismic signal by the first downhole sensing device; determine a first subsequent transit time based at least in part on detection of the second seismic signal by the first downhole sensing device; and determine whether a synchronization variation is expected to be present based at least in part on the first reference transit time and the first subsequent transit time; 
and 
a method of performing a seismic operation, comprising: generating a first seismic signal and a second seismic signal in a formation adjacent the seismic source; detecting the first seismic signal and the second seismic signal in the formation; determining a first reference transit time based at least in part on detection of the first seismic signal; determining a first subsequent transit time based at least in part on detection of the second seismic signal; determining whether a synchronization variation is expected to be present based at least in part on the first reference transit time and the first subsequent transit time. 
Another prior art reference, Hall et al. (US 2005/0285645), teaches a time-base logic module configured to calculate downhole clock drift by comparing the time of the downhole clock with a reference time, and further teaches the importance of time-stamping. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
wherein the seismic system is configured to determine whether an anticipated synchronization variation is occurring at the surface, downhole, or both, via one or more processors based on time-stamping the first and second seismic signals in the first surface acquisition system and in the first downhole sensing device 
and 
as recited in combination in independent claim 7, in particular 
determining whether an anticipated synchronization variation is occurring at the surface, downhole, or both, via one or more processors based on time-stamping the first and second seismic signals in the first surface acquisition system and in the first downhole sensing device. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/           Primary Examiner, Art Unit 3645